WARD, Circuit Judge
(dissenting). The grounds upon which the alien is ordered to be deported are, first, that he admitted that he had committed a crime involving moral turpitude before he came to this country, viz., shooting his brother; second, that he entered the country without inspection. The alien testified elaborately that he had not intended to shoot his brother, and that the shooting was an accident. Although his testimony may have been grotesque and even convincing that he did intentionally shoot his brother, it is impossible, in ray opinion, to say that it amounts to an admission by him that he did so. II e was testifying through an interpreter and statements made in the questions should not be incorporated into his answers, as, for instance:
"Q. How many times did you attempt to shoot him? A. Never any more except that time. Q. Where was your brother when you shot at him; was he asleep, was he lying in bed, or what? A. Yes; he was sleeping in bed.”
That the immigration authorities misunderstood the law seems to me to he proved by the fact that they took the trouble of bringing the alien’s brother from Chester, Pa., to prove that the alien had shot him intentionally.. No amount of proof, however convincing, can be *538substituted for the requirement of the act that the alien must admit having committed the crime.
Coming to the second ground, the record shows that the alien on • arrival was taken to Ellis Island. What was this for but for inspection? The fact that he traveled under an assumed name seems to me to be no evidence at all that he entered without inspection.
The powers of the immigration authorities are very great. Courts cannot reverse their findings because they think them wrong. But they must give the alien a fair hearing (Chin Yow, 208 U. S. 8, 28 Sup. Ct. 201, 52 L. Ed. 369), and the question is, What is a fair hearing? It does not seem to me fair to substitute for the requirement of the act that the alien shall admit having committed the crime independent proof that he did so, or to find that he entered without inspection because he entered under an assumed name. There must be some evidence to justify the conclusion of the inspector. No doubt there are cases in which mere ocular observation would be enough, as, for instance, .that a badly crippled alien is likely to become a public charge. But if the inspector were to say that an alien was likely to become a public charge, to put an extreme case, because his eyes were blue, could that be sustained as a fair hearing? This particular alien probably is an undesirable citizen, but I think he is being deported at the expense of the law.